Citation Nr: 0524543	
Decision Date: 09/08/05    Archive Date: 09/21/05	

DOCKET NO.  00-18 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, claimed as secondary to service-connected 
disability from spondylitis with arthralgia of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In July 2002, the Board undertook additional development of 
the appeal.  In September 2003, the Board remanded the appeal 
to afford due process.  

In a December 2000 statement, the veteran indicates a desire 
to claim entitlement to service connection for Type II 
diabetes mellitus secondary to Agent Orange exposure.  The 
record now before the Board does not indicate that this claim 
has been adjudicated.  This is referred to RO for appropriate 
action.


FINDING OF FACT

The veteran does not currently have a cervical spine disorder 
that is related to his service-connected spondylitis with 
arthralgia of the lumbar spine.


CONCLUSION OF LAW

A cervical spine disorder is not proximately due to or the 
result of service-connected spondylitis with arthralgia of 
the lumbar spine.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.310 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  
38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

The Board has reviewed all of the evidence of record, 
including private treatment records relating to surgical 
procedures on the veteran's cervical spine in April 1990, 
June 1994, July 1999, and June 2000.  The Board's review has 
also included records received from the Social Security 
Administration, VA treatment records, and VA examination 
reports, including reports of neurology and orthopedic 
examinations conducted in February 2003.  An August 2000 
letter from a VA physician has also been reviewed.  

During the veteran's hearing, conducted in July 2001 before 
the undersigned, testimony was offered indicating the belief 
that the August 2000 letter supported the veteran's claim for 
service connection for a cervical spine disorder secondary to 
his service-connected low back disability.  A review of the 
August 2000 letter from the VA physician notes that the 
veteran experiences considerable pain related to his cervical 
spine disorder, but does not indicate that there is any 
relationship between his cervical spine disorder and his 
service-connected low back disorder.

The reports of the February 2003 VA neurology and orthopedic 
examinations reflect the examiners' belief that the veteran's 
cervical spine disorder, diagnosed as cervical spondylosis 
and degenerative disc disease with post surgical changes, is 
not directly the result of or aggravated by his service-
connected lumbar spine disorder.

There is no competent medical evidence of record which 
indicates that the veteran's cervical spine disorder is 
proximately due to or the result of, or been chronically 
worsened by his service-connected spondylitis with arthralgia 
of the lumbar spine.  There is competent medical evidence 
indicating that his cervical spine disorder is not 
proximately due to or been chronically worsened by his 
service-connected spondylitis with arthralgia of the lumbar 
spine.

The veteran and his spouse have offered testimony, during a 
personal hearing in July 2001, and the veteran has submitted 
statements, indicating his belief that his cervical spine 
disorder is secondary to his service-connected spondylitis 
with arthralgia of the lumbar spine.  However, as lay 
persons, they are not qualified to offer a medical diagnosis 
or medical etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, the testimony and statements 
regarding their belief as to the etiology of the veteran's 
cervical spine disorder will not be accorded any probative 
weight.

On the basis of the above analysis, a preponderance of the 
evidence is against the veteran's claim for service 
connection for a cervical spine disorder secondary to 
spondylitis with arthralgia of the lumbar spine.

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.325(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004).

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, however, 
the unfavorable RO decision that is the basis of this appeal 
was already decided and appealed by the time the VCAA was 
enacted.  The Court acknowledged in Pelegrini, at 120, that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial RO decision, the RO did not error in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process. 

The Board finds that the appellant has been provided VCAA 
content-complying notice and proper subsequent VA process.  
The VCAA notice was provided to him via December 2002 and 
April 2004 letters, as well as a June 2005 supplemental 
statement of the case which provided him with VCAA 
implementing regulations.  The Pelegrini Court held, in part, 
that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. 120-121.  The 
December 2002 and April 2004 letters contained the first 
three notice elements.  Although they did not specifically 
advise the veteran to provide VA with any pertinent evidence 
in his possession, the letters did advise him what evidence 
would be pertinent, what evidence VA would obtain, and what 
evidence he should provide.  In addition, he was provided 
with the text of 38 C.F.R. § 3.159, from which the Court drew 
the fourth notification element, in the June 2005 SSOC.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although notice was provided to the appellant after the 
initial adjudication, the case was subsequently readjudicated 
and a supplemental statement of the case issued.  The initial 
adjudication of the case was prior to passage of the VCAA and 
it would have been impossible to have provided the veteran 
notice prior thereto.  Further, the content of the notice 
provided to the veteran has fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  For these reasons, to 
decide the appeal would not be prejudicial error to the 
veteran.

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a preinitial 
adjudication notice is harmless error.

With respect to the VA's duty to assist, the RO has properly 
obtained or properly requested all VA and private treatment 
records identified by the appellant.  Social Security records 
have been obtained.  The veteran has been afforded a personal 
hearing and multiple VA examinations.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances, additional efforts 
to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case where such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage of this case; therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of the claim.


ORDER

Service connection for a cervical spine disorder secondary to 
service-connected spondylitis with arthralgia of the lumbar 
spine is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


